Title: To Thomas Jefferson from James Barbour, 5 April 1781
From: Barbour, James
To: Jefferson, Thomas



Sir
Culpeper April 5th. 1781

I must again beg leave to Address your Excellency in behalf of a number of poor men who march’d in the Detatchment of Militia from this County the other day, if Possible to have them releived by or before the last of this month, that they may return to their homes in order to get their Corn Planted, who with their famalys must Suffer greatly if not Perish unless they can return time Enough to make Corn. I have Order’d a Sufficent number to relieve those now sent to be in readiness to march at one hours notice, and to get their Corn planted Early as I expected they would be call’d on to relieve those now sent. Your Acquiescence and Orders for a Relief if necessary from this County (by the Bearer) will much Oblige Honble. Sir with great Esteem & regard your most Obedt. Hum. Servt.

Jas. Barbour

